Patrolman Kaselak should be commended for his initial actions.  He was looking out for public safety when he decided to question appellee. Appellee, standing, facing a closed building with his hands stuffed up his shirt suggested to Patrolman Kaselak that the situation did not seem right, so he approached appellee for the purpose of a consensual encounter.  A consensual encounter is not a seizure, so no Fourth Amendment rights are invoked. Florida v. Bostick (1991), 501 U.S. 429. During a consensual encounter the individual must be free to terminate the encounter. Id. at 439.  However, when Patrolman Kaselak searched appellee, this escalated the situtation from a consensual encounter to a seizure, invoking appellee's Fourth Amendment rights.
Therefore, at this juncture, Patrolman Kaselak violated appellee's Constitutional rights because he did not have reasonable suspicion to justify the search of appellee.